MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),                                   FILED
      this Memorandum Decision shall not be                               May 07 2020, 5:38 am
      regarded as precedent or cited before any                                CLERK
      court except for the purpose of establishing                         Indiana Supreme Court
                                                                              Court of Appeals
      the defense of res judicata, collateral                                   and Tax Court


      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEES
      Steven E. Ripstra                                        Marc Tawfik
      Ripstra Law Office                                       McNeely Stephenson
      Jasper, Indiana                                          New Albany, Indiana




                                                IN THE
          COURT OF APPEALS OF INDIANA

      Arlinda E. Greener,                                      May, 7, 2020
      Appellant-Plaintiff,                                     Court of Appeals Case No.
                                                               19A-CT-2386
              v.                                               Appeal from the Dubois Superior
                                                               Court
      Douglas W. Biehl and Donovan                             The Honorable Mark R.
      E. Brunsman,                                             McConnell, Judge
      Appellees-Defendants                                     Trial Court Cause No.
                                                               19D01-1507-CT-362



      May, Judge.

[1]   Arlinda E. Greener appeals the denial of her motion to correct error. We

      affirm.




      Court of Appeals of Indiana | Memorandum Decision 19A-CT-2386 | May 7, 2020                  Page 1 of 6
                            Facts and Procedural History
[2]   Late at night on July 17, 2013, Douglas Biehl and Donovan Brunsman finished

      raking hay with two of Brunsman’s tractors in a field near Huntingburg. They

      had to travel a short distance on Highway 161 to arrive where they intended to

      store the tractors for the night. Brunsman exited the field and drove his tractor

      onto the highway, and Biehl followed him in the other tractor. Greener was

      driving in her car on the highway when she approached the back of the tractor

      driven by Biehl. The tractor Biehl was driving lacked a slow-moving vehicle

      sign, but it had a flashing light on the back. When Biehl slowed his tractor to

      turn left, Greener rear-ended Biehl.


[3]   Greener sued Biehl and Brunsman. She alleged she “was injured and damaged

      as a direct and proximate result of the careless and negligent operation by

      Defendant Douglas W. Biehl of a tractor and farm implement owned,

      equipped, and maintained by Defendant Donovan E. Brunsman[.]” (App. Vol.

      II at 11.) The trial court held a jury trial on July 31 and August 1, 2019. The

      jury returned a verdict finding Greener primarily responsible for the accident.

      On August 26, 2019, Greener filed a “Motion for Relief from an Adverse

      Judgment and to Correct Errors.” She stated the following grounds for relief:


              1. The jury’s verdict should be set aside because there was, and
                 is, a latent lack of evidence to support the verdict;


              2. The verdict is contrary to the uncontradicted evidence;




      Court of Appeals of Indiana | Memorandum Decision 19A-CT-2386 | May 7, 2020   Page 2 of 6
              3. There is no substantial evidence or reasonable inference to be
                 adduced from the evidence to support an essential element of
                 the defense claims; and


              4. The evidence points unerringly to a conclusion not reached by
                 the jury.


              5. Further, in addition to the verdict not being sustained by
                 sufficient evidence, it is also contrary to law.


      (App. Vol. III at 68.) The motion did not contain any additional explanatory

      paragraphs, and it was not accompanied by a memorandum. On September 10,

      2019, Biehl and Brunsman filed a response to the motion. The trial court

      summarily denied the motion on September 12, 2019. 1



                                  Discussion and Decision
[4]   Greener purports to have brought her motion pursuant to both Indiana Trial

      Rule 59 and Trial Rule 60. Trial Rule 59 governs motions to correct error, and

      filing a Trial Rule 59 motion is a prerequisite to appeal if a party is claiming

      that a jury verdict was excessive or inadequate. Ind. T.R. 59(A)(2). Trial Rule

      60 is meant to address “only the procedural, equitable grounds for justifying

      relief from the legal finality of a final judgment, not the legal merits of the

      judgment.” Barton v. Barton, 47 N.E.3d 368, 373 (Ind. Ct. App. 2015), trans.



      1
        Greener’s appendix does not include a copy of an order denying her motion to correct error. Rather, the
      appendix includes a copy of the chronological case summary with an entry indicating the trial court denied
      the motion.

      Court of Appeals of Indiana | Memorandum Decision 19A-CT-2386 | May 7, 2020                      Page 3 of 6
      denied. We therefore evaluate Greener’s motion pursuant to Trial Rule 59,

      which is the proper vehicle for challenging the legal merits of a final judgment.

      See In re Paternity of P.S.S., 934 N.E.2d 737, 741 (Ind. 2010) (declining to

      entertain challenge to merits of trial court’s final order when challenge made by

      Trial Rule 60 motion).


[5]   Our standard of review of a trial court’s ruling on a motion to correct error is

      well settled.


              We generally review a trial court’s ruling on a motion to correct
              error for an abuse of discretion. Jocham v. Sutliff, 26 N.E.3d 82,
              85 (Ind. Ct. App. 2015), trans. denied. An abuse of discretion
              occurs when the trial court’s decision is against the logic and
              effect of the facts and circumstances before the court or if the
              court has misinterpreted the law. In re Marriage of Dean, 787
N.E.2d 445, 447 (Ind. Ct. App. 2003), trans. denied. However,
              where the issues raised in the motion are questions of law, the
              standard of review is de novo. City of Indianapolis v. Hicks, 932
N.E.2d 227, 230 (Ind. Ct. App. 2010), trans. denied.


      Ind. Bureau of Motor Vehicles v. Watson, 70 N.E.3d 380, 384 (Ind. Ct. App. 2017).


[6]   Biehl and Brunsman argue Greener’s motion “lacked any argument or

      application of the facts for the trial court to consider and was properly denied.”

      (Appellee’s Br. at 9.) Indiana Trial Rule 59(D) provides that any error raised in

      a motion to correct error “shall be stated in specific rather than general terms

      and shall be accompanied by a statement of facts and grounds upon which the

      error is based.” (emphases added.) As our Indiana Supreme Court has

      explained, “Bald general assertions of error do not constitute substantial

      Court of Appeals of Indiana | Memorandum Decision 19A-CT-2386 | May 7, 2020   Page 4 of 6
      compliance with our rules.” Young v. Duckworth, 394 N.E.2d 123, 125 (Ind.

      1979), cert. denied, 445 U.S. 906 (1980), reh’g denied, 445 U.S. 973 (1980). “The

      motion to correct error is intended to focus the trial court on important alleged

      errors in the trial court proceedings and to provide the court with an

      opportunity to reflect on and correct those errors, thereby eliminating the need

      for the parties to take an appeal.” Motion to Correct Error, 22A Ind. Prac.,

      Civil Trial Practice § 37.1 (2d ed.).


[7]   Greener filed a motion to correct error. However, her motion did not include a

      statement of facts. Greener did not cite to any authority to support her

      assertion that the verdict was contrary to law. She did not specifically identify

      any uncontradicted evidence the verdict was contrary too, nor did she explain

      how the evidence pointed only to the conclusion opposite that reached by the

      jury. She also did not allege or put forth any new material evidence.

      Consequently, we hold the trial court did not abuse its discretion in denying

      Greener’s motion to correct error. See Anderson v. Ind. St. Emp. App. Comm., 360
N.E.2d 1040, 1043 (Ind. Ct. App. 1977) (holding appellant’s motion to correct

      error was “not sufficiently specific to have presented any error to the trial

      court”), reh’g denied; see also D.A.Y. Investments LLC v. Lake Co., 106 N.E.3d 500,

      506 (Ind. Ct. App. 2018) (holding trial court did not abuse discretion in denying

      motion to correct error because the motion did not demonstrate the party was

      entitled to relief), reh’g denied, trans. denied.



                                              Conclusion
      Court of Appeals of Indiana | Memorandum Decision 19A-CT-2386 | May 7, 2020   Page 5 of 6
[8]   Greener’s motion to correct error did not comply with Trial Rule 59. It did not

      state the challenged error in specific terms, nor did it identify any facts or

      grounds supporting the requested relief. Because her motion was inadequate to

      notify the court of the errors alleged or demonstrate she was entitled to relief,

      we cannot hold the trial court abused its discretion in denying the motion.

      Therefore, we affirm the trial court.


[9]   Affirmed.


      Crone, J., and Pyle, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-CT-2386 | May 7, 2020   Page 6 of 6